Name: Council Directive 96/43/EC of 26 June 1996 amending and consolidating Directive 85/73/EEC in order to ensure financing of veterinary inspections and controls on live animals and certain animal products and amending Directives 90/675/EEC and 91/496/EEC
 Type: Directive
 Subject Matter: health;  agricultural policy;  agricultural activity;  financing and investment;  trade;  animal product
 Date Published: 1996-07-01

 Avis juridique important|31996L0043Council Directive 96/43/EC of 26 June 1996 amending and consolidating Directive 85/73/EEC in order to ensure financing of veterinary inspections and controls on live animals and certain animal products and amending Directives 90/675/EEC and 91/496/EEC Official Journal L 162 , 01/07/1996 P. 0001 - 0013COUNCIL DIRECTIVE 96/43/EC of 26 June 1996 amending and consolidating Directive 85/73/EEC in order to ensure financing of veterinary inspections and controls on live animals and certain animal products and amending Directives 90/675/EEC and 91/496/EECTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas live animals and animal products are included in the list of products contained in Annex II to the Treaty; whereas such animals and animal products constitute a source of income for part of the agricultural population;Whereas Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC (4), laid down the principles governing the charging of fees for such controls;Whereas Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), lays down in particular the requirements for veterinary checks to be carried out in the Member State of dispatch for live animals and certain animal products;Whereas Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (6) and Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (7), lay down in particular the requirements for documentary, identity and physical checks to be carried out on animals from third countries;Whereas the financing of such inspections and health checks varies in the different Member States, and is carried out in particular by charging fees which can vary; whereas such differences can affect the conditions of competition between products which are for the most part covered by common organizations of the market;Whereas, in the case of live animals entering the Community from third countries, the fact that operators are charged different fees can lead to deflections of trade;Whereas in order to remedy this situation provision should be made for harmonized rules on the financing of such inspections and checks;Whereas the public authorities are responsible for carrying out such inspections and checks; whereas, however, provision should be made for operators to pay a contribution to the financing of such inspections and checks;Whereas Directives 90/675/EEC and 91/496/EEC should be adapted to take account of these principles;Whereas it is necessary to provide for the financing of the checks laid down in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/496/EEC and Decisions 89/187/EEC and 91/664/EEC (8);Whereas technical adjustments should also be made to the existing Annexes to Directive 85/73/EEC to take account of experience gained;Whereas for products of animal origin other than meat referred to in Directives 64/433/EEC (9), 71/118/EEC (10) and 72/462/EEC (11), the detailed rules necessary for the financing of veterinary inspections still need to be laid down;Whereas, in order to ensure the effective functioning of the inspection system for fishery products and to avoid distortions of competition in this sector, such detailed rules should be laid down for the fishery products covered by Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products (12);Whereas the detailed rules proposed take account of the specific nature of fishery products, the nature of the checks provided for in Directive 91/493/EEC and the importance of setting Community fees as regards rules of competition;Whereas these arrangements should not include fishery products the placing on the market of which is not covered by the rules laid down in Directive 91/493/EEC;Whereas, for products of animal origin from third countries, a link should be established with the date as from which the agreements on the equivalence of veterinary guarantees should be concluded,HAS ADOPTED THIS DIRECTIVE:Article 1The Title, the Articles and the Annexes to Directive 85/73/EEC shall be replaced by the text set out in the Annex to this Directive.Article 21. In Article 3 (ii) of Directive 90/675/EEC the terms 'provided for in Directive 96/23/EC (*)` shall be inserted in the first line after '(ii) that the veterinary checks` and before . . . 'have been paid for and that . . .`.'(*) OJ No L 125, 23. 5. 1996, p. 10.`2. Article 15 of Directive 91/496/EEC shall read as follows:'Article 15Member States shall collect a fee for veterinary and health checks when the animals referred to in this Directive are imported, in accordance with Directive 96/23/EC (*).(*) OJ No L 125, 23. 5. 1996, p. 10.`Article 3Before 1 January 1999 the Council shall review this Directive on the basis of a report from the Commission together with proposals if appropriate.Article 41. Member States shall bring into force laws, regulations and administrative provisions necessary to comply with:(i) the provisions of Article 7 and of Chapter I (1) (e) of Annex A by 1 July 1996;(ii) the provisions of Chapter II, Section II of Chapter III of Annex A and Chapter II of Annex C by 1 January 1997;(iii) other amendments by 1 July 1997.Member States shall have a further period which can extend to 1 July 1999 within which to comply with the provisions of Section I of Chapter III of Annex A.When Member States adopt these provisions they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 5This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Luxembourg, 26 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No C 219, 3. 8. 1993, p. 15.(2) OJ No C 315, 22. 11. 1993, p. 630.(3) OJ No C 34, 2. 4. 1994, p. 23.(4) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 96/17/EC (OJ No L 78, 28. 3. 1996, p. 30).(5) OJ No L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49).(6) OJ No L 373, 31. 12. 1990, p. 1. Directive as last amended by Directive 95/52/EC (OJ No L 265, 8. 11. 1995, p. 16).(7) OJ No L 268, 24. 9. 1991, p. 56. Directive as last amended by Decision 92/438/EEC (OJ No L 243, 25. 8. 1992, p. 27).(8) OJ No L 125, 23. 5. 1996, p. 10.(9) OJ No 121, 29. 7. 1964, p. 2012/64. Directive as last amended by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1).(10) OJ No L 55, 8. 3. 1971, p. 23. Directive as last amended by Directive 92/116/EEC (OJ No L 62, 15. 3. 1993, p. 1).(11) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Regulation (EEC) No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13).(12) OJ No L 268, 24. 9. 1991, p. 15.ANNEX COUNCIL DIRECTIVE 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls covered by Directives 89/662/EEC, 90/425/EEC, 90/675/EEC and 91/496/EEC (amended and consolidated) Article 1 Member States shall ensure, in accordance with the arrangements laid down in Annex A, that a Community fee is collected to cover the costs occasioned by inspections of and controls on the products listed in that Annex, including those aimed at ensuring animal production in slaughterhouses, in accordance with the requirements of Directive 93/119/EEC.Article 2 Member States shall ensure, in accordance with the arrangements laid down in Annex B, that a Community fee is collected to cover the costs occasioned by the inspections and controls provided for by Directive 96/23/EC (1).Article 3 Member States shall ensure, in accordance with the arrangements laid down in Annex C, that a Community fee is collected to cover the costs occasioned by inspections of and controls on the live animals listed in that Annex.Article 4 1. Pending the adoption of provisions governing Community fees, Member States shall ensure the financing of inspections and controls not covered by Articles 1, 2 and 3.2. For the purposes of paragraph 1, Member States may charge national fees in accordance with the principles adopted for Community fees.Article 5 1. The Community fees shall be set at a level which covers the costs borne by the competent authority in respect of:- salary costs and social-security costs involved in the inspection service,- administrative costs incurred in carrying out controls and inspections, which may include the expenditure required for in-service training of inspectors,for the controls and inspections referred to in Articles 1, 2 and 3.2. No direct or indirect refund of the fees provided for in this Directive shall be permitted. However the possible application by a Member State of the standard average provided for in Annexes A, B and C shall not be considered an indirect refund in the assessment of individual cases.3. Member States shall be authorized to charge an amount exceeding the levels of the Community fees provided that the total fees charged by each Member State do not exceed the actual cost of inspection.4. Without prejudice to the choice of the authority empowered to charge Community fees, Community fees shall replace all other health-inspection charges or fees levied by the Member States' national, regional or local authorities for the inspections and controls referred to in Articles 1, 2 and 3 and the certification thereof.This Directive shall not prevent Member States from charging fees for combating epizootic and enzootic diseases.Article 6 1. Member States shall regularly communicate to the Commission- data concerning the distribution and use of Community fees; they must be able to justify their methods of calculation,- the conversion rates adopted each year in accordance with Article 7,- the place or places where Community fees are charged, giving any explanations necessary.2. As part of the on-the-spot checks to be carried out by the Commission, the Commission may, in collaboration with the competent national authorities, verify whether the provisions of this Directive are being applied.3. Where a Member State considers that the controls in another Member State are not carried out satisfactorily and that the fees provided for in this Directive do not cover the cost of the controls, or do not cover them adequately, it shall have recourse to the relevant provisions of Directive 89/608/EEC and in particular to Articles 10 and 11 thereof.Article 7 1. The rate of conversion into national currency of the amounts in ecus specified in this Directive shall be that published annually on the first working day of September in the C series of the Official Journal of the European Communities.The rate shall apply with effect from 1 January in the following year.2. By way of derogation from paragraph 1:- for 1994 Member States shall use the conversion rate applicable on 1 September 1992,- for the years 1995 to 1998 Member States shall use the average of the conversion rates published in accordance with paragraph 1 for the preceding three years.Article 8 Acting by a qualified majority on a proposal from the Commission, the Council may amend Annexes A, B and C to this Directive with a view, in particular, to establishing standard levels for Community fees, laying down detailed rules for their implementation and providing for exceptions.Article 9 1. The Hellenic Republic shall be authorized to derogate from the principles laid down in this Directive where, because of geographical characteristics, the costs of charging a fee in geographically remote regions are greater than the yield from the fee.The Greek authorities shall inform the Commission of the territorial extent of the derogations granted.That information shall be accompanied by any explanations necessary.2. In the case of other outermost regions, other Member States may be authorized, in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC, to benefit from the same derogations.(1) OJ No L 125, 23. 5. 1996, p. 10.Annex A CHAPTER I Fees applicable to meat covered by Directives 64/433/EEC, 71/118/EEC, 91/495/EEC and 92/45/EEC The fee referred to in Article 1 is fixed in accordance with Article 5 (1), as follows:1. Without prejudice to points 4 and 5, Member States will collect for inspection costs relating to slaughter the following standard amounts:(a) beef and veal:- adult bovine animals: ECU 4,5 per animal,- young bovine animals: ECU 2,5 per animal;(b) solipeds/equidae: ECU 4,4 per animal;(c) pigmeat: animals of a carcase weight- of less than 25 kg: ECU 0,5 per animal,- equal to or greater than 25 kg: ECU 1,30 per animal;(d) sheepmeat and goatmeat: animals of a carcase weight- of less than 12 kg: ECU 0,175 per animal,- of between 12 and 18 kg: ECU 0,35 per animal,- of more than 18 kg: ECU 0,5 per animal;(e) poultrymeat:(i) either at a standard rate as follows:- for broilers, other young poultry for fattening weighing less than 2 kg and for cast hens: ECU 0,01 per animal,- other young poultry for fattening of a carcase weight equal to or greater than 2 kg: ECU 0,02 per animal,- other heavy adult poultry weighing 5 kg or more: ECU 0,04 per animal;(ii) or, where a Member State decides not to make the distinction between categories of poultry as in (i), at ECU 0,03 per bird;(f) rabbit meat and meat of small game birds or ground game:- for rabbits and small game birds and ground game, the standard rates laid down in (e);- for the following land mammals:- wild boar: the rates laid down in (c), increased if the levels are insufficient to cover this cost, the cost of the trichinioscopic exam provided for in Directive 92/45/EEC,- ruminants: the rates laid down in (d).2. The controls and inspections connected with the cutting operations referred to in, inter alia, Article 3 (1) (B) of Directive 64/433/EEC and Article 3 (1) (B) of Directive 71/118/EEC must be covered(a) either: at a standard rate by the addition of a standard amount of ECU 3 per tonne on meat entering a cutting plant.That amount is added to the amounts referred to in 1 above;(b) or: by charging the actual costs of inspection per hour worked.Where the cutting operations are carried out in the establishment where the meat is obtained, the amounts laid down in the first subparagraph shall be reduced by up to 55 %.A Member State which opts to levy fees by the hour worked must be able to demonstrate to the Commission that the actual costs cannot be covered by charging fees in accordance with (a).3. Member States must charge an amount corresponding to the actual expenditure necessary for controls or inspections of meat being stored pursuant to, inter alia, Article 3 (1) (D) of Directive 64/433/EEC and Article 3 (1) (C) of Directive 71/118/EEC.The detailed rules for applying this paragraph may be laid down by the procedure provided for in Article 16 of Directive 64/433/EEC or Article 21 of Directive 71/118/EEC with a view in particular to settling the cases of intervention meat and meat subject to short-term storage in successive cold stores.4. In order to cover increased costs, Member States may:(a) either: increase the standard amounts of fees as laid down in points 1 and 2 (a) for individual establishments.Apart from that laid down in point 5 (a), the conditions to be met might be the following:- higher inspection costs due to a particular lack of uniformity in the animals for slaughter from the point of view of age, size, weight and state of health,- longer waiting and otherwise non-productive periods for inspection staff owing to inadequate advance planning by the establishment of animal deliveries or technical inadequacies or failures, for example in older establishments,- frequent delays in the slaughtering process, e.g. as a result of insufficient slaughter staff and hence under-employment of inspection staff,- higher costs due to special travelling times,- more time taken up on inspections due to frequently changing slaughter periods beyond the control of inspection staff,- frequent interruptions in the slaughtering process to meet cleaning and disinfecting requirements,- inspections of animals which, at the request of the owner, are slaughtered outside normal slaughtering hours.The amount of the increases in the central standard rate for fees depends on the level of the costs to be covered;(b) or: charge a special fee covering actual costs.5. Member States in which salary costs, the structure of establishments and the relationship between veterinarians and inspectors diverge from the Community average taken as a basis for calculation of the standard amounts fixed in points 1 and 2 (a) may exceptionally reduce them to meet the real costs of inspection:(a) in general, where there are substantial differences in the cost of living and salary costs;(b) for individual establishments, where the following conditions are met:- a minimum daily slaughter rate enabling the deployment of the relevant inspection staff to be planned in advance,- the number of slaughtered animals is constant, so that animal deliveries may be planned in advance, thus enabling rational use to be made of the inspection staff,- strict organization and planning within the establishment together with a rapid slaughter rate, permitting optimum use of inspection staff,- no waiting or otherwise non-productive periods for inspection staff;- the animals for slaughter are as far as possible uniform in age, size, weight and state of health.In no case should the application of these exemptions result in reductions of more than 55 % of the levels indicated in points 1 and 2 (a).6. (a) The fees referred to in points 1, 2 and 3 must be collected, as appropriate, at the slaughterhouse, cutting plant or cold store. They shall be payable by the operator or the owner carrying out the aforementioned operations, who may, however, pass on the fee charged for the operation concerned to the natural or legal person on whose behalf the operation is carried out. Where the health inspection of live poultry is carried out at the farm of origin, in accordance with Directive 71/118/EEC, an amount of up to 20 % of the standard rates laid down in point 1 (e) may be charged at the farm of origin.(b) By way of derogation from the concept of the place of charge referred to in the first sentence of (a), in the case of establishments carrying out more than one operation and of chains of production covering more than one operation, Member States may charge a total aggregate fee including the various amounts simultaneously and at a single location.(c) If the fee charged at a slaughterhouse covers the whole of the inspection costs referred to in (a), the Member State shall not charge any fee at the cutting plant or the cold store.CHAPTER II Fees applicable to meat covered by Directive 72/462/EEC, Chapter III of Directive 71/118/EEC, Chapter III of Directive 92/45/EEC and Chapter 11 of Annex I to Directive 92/118/EEC 1. The fee referred to in Article 1 is fixed at the minimum standard level of ECU 5 per tonne (on the bone), with a minimum amount of ECU 30 per consignment.Member States may, however, increase that amount exceptionally to meet actual costs.2. However, for imports from any of the countries which as at 20 February 1995 have begun negotiations with the European Union with a view to concluding a comprehensive agreement on the equivalence of veterinary guarantees (animal health and public health) based on the principle of reciprocal treatment and with which such an agreement has been concluded before 31 December 1996, Member States may, until 30 June 1997 maintain this reduced level of fees.The amount of the fee to be charged on imports from any of the third countries referred to in the first subparagraph shall be fixed, following the conclusion of the comprehensive equivalence agreement with the said third country, by the procedure referred to in paragraph 3, taking into account the following principles:- the frequency of checks,- the level of the fee applied by the said third country to imports originating in the European Union,- abolition of other charges levied by the third country, such as compulsory lodging or collection of a health bond.3. When the decisions provided for in Article 8 (3) of Directive 90/675/EEC are adopted and in accordance with the same procedure the amounts referred to in point 1 shall be adjusted in the light of the reduced frequency of checks decided on.When taking these decisions the Commission will take account in particular of the guarantees given by the third countries concerning acceptance of the principle of regionalization and of the other Community principles.4. The fee referred to in point 1 is payable by the importer or his customs agent and charged at the customs office responsible for the border inspection post or directly at the inspection post.5. Member States may allocate part of the yield of the fees provided for in this chapter to a health solidarity fund designed to strengthen the veterinary services to allow them to react more effectively to any appearance of an exotic disease.CHAPTER III Fees applicable to fishery products covered by Directive 91/493/EEC Section I Fishery products falling under Chapter I of Directive 91/493/EEC The fee referred to in Article 1 shall be fixed in accordance with Article 5 (1) as follows:1. (a) Member States shall collect a fee for inspection costs relating to the official checks provided for in Chapter V (II) of the Annex to Directive 91/493/EEC;(b) the fee provided for in (a) shall be fixed at ECU 1 per tonne of fishery products for the first 50 tonnes and at ECU 0,5 per tonne thereafter. It shall be collected at the time of first placing on the market, unless already collected on landing, and shall, in any event, be charged to the first purchaser. Member States may provide for a system allowing aggregation of quantities of fishery products over a given period and arrangements for centralized collection at the time of first sale;(c) by way of derogation to (b), the fees collected on the species referred to in Annex II to Commission Regulation (EEC) No 3703/85 must not exceed ECU 50 per consignment unloaded if the actual costs do not exceed that amount;(d) the collection of the fee provided for in (a) shall be without prejudice to the collection of that provided for in point 2 in the event of subsequent processing of fisheries products, without prejudice to point 7 (b).2. (a) Member States shall collect a fee for inspection costs relating in particular to the official checks carried out in accordance with point I of Chapter V of the Annex to Directive 91/493/EEC and to the official checks provided for in point II of the said Chapter V.(b) The fee provided for in (a) shall be fixed at ECU 1 and shall be charged on every tonne of fishery products entering a preparation and/or processing establishment or coming from a factory ship.Furthermore, in the case of inspection of a factory ship abroad, the Member States shall charge the actual cost of the said inspection.(c) At the request of a Member State, accompanied by the necessary supporting documents, a lower level of fees may be fixed for the species referred to in point 1 (c) in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC.3. (a) Where, following a detailed examination of the costs of the checks referred to in point 1 (a) for a given product in its territory, a Member State considers that the actual costs cannot be covered by collecting fees in accordance with point 1 (b), it shall be authorized to lay down arrangements for levying fees by the hour worked for that product.(b) Where, following a detailed examination of the costs of the checks referred to in point 2 (a) for a given product in its territory, a Member State considers that the actual costs cannot be covered by collecting fees in accordance with point 2 (b) in a given establishment, it shall be authorized to lay down arrangements for levying fees by the hour worked for establishments handling that product.A Member State which opts to levy fees by the hour worked must be able to demonstrate to the Commission that the actual costs cannot be covered by collecting fees in accordance with points 1 (b) and 2 (b).4. (a) Member States shall be authorized to reduce the amount of the fee provided for in point 1 (b) when the checks provided for in point 1 are facilitated by the fact that:- the fish are graded for freshness and/or size in accordance with Regulations (EEC) No 103/76 and No 104/76, or recognized in accordance with national rules, and/or- first sale transactions are grouped together, in particular in a fish auction or wholesale market.Under no circumstances may application of the above provisions lead to reductions of more than 55 %.However, at the request of a Member State, accompanied by appropriate supporting documents, an additional reduction may be decided on in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC.(b) Member States shall be authorized to reduce the amount of the fee provided for in point 2 when:- preparation or processing is carried out on the same site as the first sale or processing, and/or- in a given establishment, operating conditions and guarantees as to the establishment's own checks are such that inspection staff requirements can be reduced.Under no circumstances may application of the above provisions lead to reductions of more than 55 %.However, at the request of a Member State, accompanied by appropriate supporting documents, an additional reduction may be decided on in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC.5. Member States shall collect an amount corresponding to the actual cost of checks on fishery products in establishments only chilling, freezing, packaging or storing. However, if the fee collected in accordance with points 1 and 2 covers all the inspection costs relating to the checks provided for in Chapter V of the Annex to Directive 91/493/EEC, the Member State shall not collect the fee referred to in this point.6. (a) The fees provided for in points 2 and 5 shall be payable by the operator or the owner of the establishment carrying out the aforementioned operations, who may, however, pass on the fee charged for the operation concerned to the natural or legal person on whose behalf the operation is carried out.(b) In the case of fishery products intended for subsequent preparation and/or processing within their territories, Member States may collect a total fee covering the different amounts on a single occasion and in a single location.Member States that wish to avail themselves of this possibility must first inform the Commission.7. Member States shall put in place systems to check that the fees provided for in this Chapter have been paid by the operators concerned.In particular, Member States shall ensure, under their national rules, that operators receive written attestations or some other proof of individual or global payment or order for payment of the fees provided for in point 1 (a) of this Chapter, unless the fishery products concerned are intended for preparation or processing within the territory of the Member State where they were landed, and provided that the full amount of the fee is paid at the processing establishment or preparation establishment.If necessary, detailed implementing rules shall be adopted in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC.They shall inform the Commission thereof.8. Taking into account the structural derogations granted Finland and Sweden in the context of the common organization of the markets under Regulation (EEC) No 3759/92, and without prejudice to compliance with the fee levels provided for in this Section, Finland and Sweden may, in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC, be authorized, on the basis of appropriate supporting documentation, to apply alternative means of collection until the outcome of the review provided for in Article 3 of Directive 96/43/EC.Section II Fishery products falling under Chapter II of Directive 91/493/EEC 1. In the case of the fishery products referred to in the second paragraph of Article 10 of Directive 91/493/EEC, the provisions laid down in point 1 of Section I of this Annex shall apply.Member States shall also collect an additional amount to cover inspection costs inherent in this type of vessel and unloading, with a minimum of ECU 1 per tonne unloaded.2. For fishery products other than those referred to in point 1, that is to say all fishery products which have to go through border inspection posts, the fee provided for in Article 1 shall be fixed in accordance with Article 5 (1) at the minimum standard level of ECU 5 per tonne, with a minimum of ECU 30 per consignment, although, above 100 tonnes, the minimum standard amount of ECU 5 shall be reduced to:- ECU 1,5 per additional tonne for fishery products which have undergone no preparation other than gutting;- ECU 2,5 per additional tonne for the other fishery products.3. When the decisions provided for in Article 8 (3) of Directive 90/675/EEC are adopted and in accordance with the same procedure, the amounts referred to in point 2 shall be adjusted in the light of the reduced frequency of checks decided on.When those decisions are taken, the Commission shall take account in particular of the guarantees given by third countries as regards acceptance of the principles of regionalization, equivalence, reciprocity and other Community principles, in particular where these third countries are covered by a comprehensive agreement with the Community on the equivalence of veterinary guarantees (animal and public health).Under no circumstances may application of this variation lead to fees of less than the amounts charged in accordance with Section I (1) (b) and (2) (b) for products landed from vessels flying Community flags.Collection of this fee shall be without prejudice to collection of the fee provided for in point 2 (b) of Chapter I in the event of further processing.For the purposes of implementing this Chapter, Member States shall apply the fees provided for under Section I to imports landed by vessels flying the flag of Greenland.4. Member States may derogate from point 2 by raising fees to the level of actual costs.5. The fee provided for in point 2 shall be payable by the importer, or his customs agent, and collected at the customs office responsible for the border inspection post or directly at the border inspection post.6. Member States shall be authorized to apply until 31 December 1999 the fees provided for under Section I to imports landed from fishing vessels belonging to joint ventures registered in accordance with the relevant Community provision.Annex B FEES INTENDED TO ENSURE THAT THE CONTROLS ON LIVE ANIMALS AND PRODUCTS OF ANIMAL ORIGIN PROVIDED FOR IN DIRECTIVE 96/23/EEC ARE CARRIED OUT 1. The fee referred to in Article 2 shall be fixed as follows:(a) for live animals for slaughter and meat covered by Chapter I of Annex A: ECU 1,35 per tonne of slaughtered meat;(b) for aquaculture products covered by Chapter III of Annex A: ECU 0,1 per tonne of marketed product;(c) for milk and milk products: ECU 0,02 per 1 000 litres of raw milk;(d) for egg products: the amount corresponding to the actual cost of the control;(e) for honey: Member States may charge an amount covering the actual cost of the inspection or control.2. In compliance with the levels fixed in point 1, Member States may opt for one of the following schemes:(a) the fee referred to in point 1 is collected in full in an establishment forming part of the chain of production:- slaughterhouse in the case of the fee provided for in point 1 (a),- establishment carrying out preparation and/or processing in the case of the fee provided for in point 1 (b),- raw milk collection establishment in the case of the fee provided for in point 1 (c);(b) a proportion of the fee referred to in point 1 is collected at every stage in the chain of production, including the rearing stage, in accordance with criteria to be defined by the Member States.3. The fee referred to in point 1 shall be payable by the operator or the owner of the establishment or establishments concerned, who may, however, pass on the fee charged to the natural or legal person on whose behalf the operations concerned are carried out.Annex C FEES TO BE CHARGED FOR LIVE ANIMALS CHAPTER I Live animals and products of animal origin covered by Directive 90/425/EEC 1. To finance controls at origin a fee must be charged.2. The scope and the level of the fee, the detailed rules for its application, including in particular the determination of those liable for payment, and any exceptions shall be laid down in accordance with the procedure in Article 8.CHAPTER II Live animals intended for importation covered by Directive 91/496/EEC 1. The fee referred to in Article 3 is fixed:(a) for animals of the species referred to in Chapter I of Annex A at the standard rate of ECU 5 per tonne liveweight with a minimum amount of ECU 30 per consignment;(b) for animals of other species at the actual cost of inspection expressed either per animal or per tonne imported, with a minimum of ECU 30 per consignment it being understood that this minimum does not apply to imports of species referred to in Commission Decision 92/432/EEC.However, Member States may by way of derogation increase these amounts to the level of actual costs.2. For imports from any of the countries which as at 20 February 1995 have begun negotiations with the European Union with a view to concluding a comprehensive agreement on the equivalence of veterinary guarantees (animal health and public health) based on the principle of reciprocal treatment and with which such an agreement has been concluded before 31 December 1996, Member States may, until 30 June 1997, maintain this reduced level of fees.The amount of the fee to be charged on imports from any of the third countries referred to in the first subparagraph shall be fixed in the comprehensive equivalence agreement with the said third country taking into account the following principles:- the frequency of checks,- the level of the fee applied by the said third country to imports originating in the European Union,- abolition of other charges levied by the third country, such as compulsory lodging or collection of a health bond.3. The fee referred to in point 1 is payable by the importer or his customs agent and collected at the customs office responsible for the border inspection post, or directly to the border inspection post.4. At the request of a Member State, accompanied by appropriate supporting documents and in accordance with the procedure laid down in Article 18 of Directive 89/662/EEC, a lower level of fees may be applied to imports from certain third countries.5. Member States may allocate part of the yield of the fees provided for in this Chapter to a health solidarity fund designed to strengthen the veterinary services to allow them to react more effectively to any appearance of an exotic disease.